DETAILED ACTION
This communication is response to the application filed 12/13/2021. Claims 1-20 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/13/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,206,710 (hereafter Patent ‘710). Although the claims at issue are not identical, they are not patentably distinct from each other because are claiming the same limitations with minor difference. While claims 1-20 Patent ‘710 are method claims, claims 1-20 of the current application are corresponding system claims. Thus, both set of claims are obvious variant of each other.

Regarding claim 1, Patent ‘710 discloses a management function (SMF) comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the SMF to: 
receive, from a network exposure function (NEF), a message comprising: downlink data from an application server and for transmission to a wireless device (see Patent ‘710, claim 1 lines 2-6); and
 a release assistance indicator (RAI), the RAI indicating: transmission of uplink data by the wireless device is expected subsequent to transmission of the downlink data (see Patent ‘710, claim 1 lines 7-11); and 
a release of a connection associated with the wireless device after the transmission of the uplink data (see Patent ‘710, claim 1 lines 12-13); 
receive an indication that the uplink data is transmitted (see Patent ‘710, claim 1 lines 14-15); and 
send, to an access and mobility management function (AMF) based on receiving of the indication, a release message indicating release of a non-access stratum connection associated with the wireless device, the release message comprising the RAI (see Patent ‘710, claim 1 lines 16-20).

Regarding claim 2, Patent ‘710 discloses the method of claim 1, wherein the AMF sends to a base station a context release command message comprising: an AMF UE next generation application protocol identifier information element (NGAP ID IE); and a radio access network (RAN) UE NGAP ID IE (see Patent ‘710, claim 2).

Regarding claim 3, Patent ‘710 discloses the method of claim 2, wherein the base station releases signaling resources of the wireless device in response to the context release command message (see Patent ‘710, claim 3).

Regarding claim 4, Patent ‘710 discloses the method of claim 3, wherein the base station sends to the AMF, a context release complete message indicating a result of the context release command message (see Patent ‘710, claim 4).

Regarding claim 5, Patent ‘710 discloses the method of claim 1, wherein the sending of the release message is based on a status of a packet data unit session associated with the wireless device (see Patent ‘710, claim 5).

Regarding claim 6, Patent ‘710 discloses the method of claim 5, wherein the status of the Packet Data Unit (PDU) session indicates that the PDU session is the last PDU session of the wireless device (see Patent ‘710, claim 6).

Regarding claim 7, Patent ‘710 discloses the method of claim 1, wherein the AMF determines to release the non-access stratum connection of the wireless device (see Patent ‘710, claim 7).

Regarding claim 8, Patent ‘710 discloses the  method of claim 7, wherein the AMF determines to release the non-access stratum connection of the wireless device based on pending data packets for a packet data unit session of the wireless device (see Patent ‘710, claim 8).

Regarding claim 9, Patent ‘710 discloses the method of claim 7, wherein the AMF determines to release the non-access stratum connection of the wireless device based on a status of a PDU session of the wireless device indicating whether the PDU session is the last active PDU session (see Patent ‘710, claim 9).

Regarding claim 10, Patent ‘710 discloses the method of claim 1, wherein the instructions cause the SMF to send, to a user plane function, a session modification request message in response to receiving the RAI (see Patent ‘710, claim 10).

Regarding claim 11, Patent ‘710 discloses the method of claim 10, wherein the session modification request message comprises: an identifier of a session between the SMF and the User Plane Function; and an indication to release an access network tunnel for the wireless device (see Patent ‘710, claim 11).

Regarding claim 12, Patent ‘710 discloses the method of claim 1, wherein the instructions cause the SMF to send, to the wireless device, the downlink data (see Patent ‘710, claim 12).

Regarding claim 13, Patent ‘710 discloses the method of claim 12, wherein the SMF sends the downlink data to the wireless device via the AMF (see Patent ‘710, claim 13).

Regarding claim 14, Patent ‘710 discloses the method of claim 12, wherein the SMF sends the downlink data to the wireless device via a user plane function (see Patent ‘710, claim 14).

Regarding claim 15, Patent ‘710 discloses the method of claim 1, wherein the transmission of the uplink data and the transmission of the downlink data are part of the same PDU session (see Patent ‘710, claim 15).

Regarding claim 16, Patent ‘710 discloses the method of claim 1, wherein the indication that the uplink data is transmitted comprises the uplink data (see Patent ‘710, claim 16).

Regarding claim 17, Patent ‘710 discloses the method of claim 1, wherein the RAI further comprises a packet count parameter indicating a number of expected uplink data packets (see Patent ‘710, claim 17).

Regarding claim 18, Patent ‘710 discloses the method of claim 1, wherein the release message further comprises an identifier of a packet data unit session of the wireless device (see Patent ‘710, claim 18).

Regarding claim 19, Patent ‘710 discloses the method of claim 1, wherein the RAI comprises an information element comprising an indication that: no further transmission of the uplink data subsequent to a transmission of the downlink data is expected; or a transmission of the uplink data subsequent to a transmission of the downlink data is expected (see Patent ‘710, claim 19).

Regarding claim 20, Patent ‘710 discloses the method of claim 19, wherein the RAI further comprises: a packet count associated with the transmission of the uplink data; and a time duration parameter indicating a time duration for which UL data is expected (see Patent ‘710, claim 20).

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under double patenting, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Pub. 2019/0352424 to BYUN et al. discloses the base station may transmit, to a mobility management entity (MME), uplink data and release assistance information transmitted by a UE, and may receive the UE ID from the MME. The release assistance information may indicate whether downlink data transmission subsequent to the uplink data transmission is expected. In addition, the UE may indicate release assistance information in the NAS message. The release assistance information may indicate whether downlink data transmission subsequent to the uplink data transmission is expected. For example, the release assistance information may indicate whether downlink data transmission is expected in response to uplink data. For example, the release assistance information may indicate whether ACK subsequent to uplink data is expected.
US Patent 10,645,749 to Kim et al. discloses an operating method of a user equipment (UE) in a wireless communication system includes performing a procedure of radio resource control (RRC) connection establishment with a base station; and transmitting, to the base station, a data packet, wherein the performing of the procedure of the RRC connection establishment with the base station includes, transmitting, to the base station, release assistance information (RAI) including whether the UE needs to receive a response corresponding to the data packet during the procedure of the RRC connection establishment.
US Pub. 2019/0200414 to ABRAHAM et al. discloses a RAN receives release assistance information from a user equipment or a User Plane Function (UPF) involved in an active session with the user equipment. The release assistance information may be received over a control plane or over a user plane. The release assistance information may be received from the user equipment or the UPF over the user plane or as Radio Resource Control (RRC) signaling. The release assistance information may be received from an application function via the UPF. The RAN determines to release the user equipment based on the release assistance information.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEED GIDADO whose telephone number is (571)270-7645. The examiner can normally be reached Monday - Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHEED GIDADO/Primary Examiner, Art Unit 2464